DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-21 are pending in the case. Claims 1, 20, and 21 are independent claims.
Acknowledgement is made of Applicant’s claim for domestic priority of provisional applications 62/843,967 filed 6 May 2019 and 62/855,891 filed 31 May 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-10, 16, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892).

Regarding claim 1, AT&T teaches an electronic device (0:26: smartphone), comprising:
a display device (0:22-0:26: smartphone includes a touch-sensitive display);
one or more input devices (0:22-0:26: smartphone includes a touch-sensitive display/input device);
one or more processors (smartphone shown inherently include one or more processors), and
memory storing one or more programs (smartphone shown inherently include memory storing programs executed by processors) configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, via the display device, a user interface for managing contact information of a contactable user (0:22-0:26: a UI allows the user to manage contact information of a contactable user named “Rita Example”) including:
one or more data fields that are selectable for updating contact data associated with the contactable user, the contact data associated with the contactable user including one or more of a phone number or an email address (0:22-0:26: selectable data fields include name and phone number associated with a contactable user; 1:02-1:21: after a contact has been saved, the user may further update contact data, like adding an email address), and
a placeholder representation of the contactable user (0:28: photo icon acts as placeholder for representation of the contactable user);
detecting, on the user interface for managing contact information of the contactable user, selection of the placeholder representation of the contactable user 
in response to detecting selection of the representation placeholder of the contactable user on the user interface for managing contact information of the contactable user, displaying, via the display device, a representation editing user interface (0:26-0:33: in response to the selection, a representation editing UI is displayed), the representation editing user interface including:
one or more representation options for the contactable user, the one or more representation options including a representation option (0:30-0:33: the “gallery icon” corresponds to a representation option);
detecting, via the one or more input devices, a selection of the representation option (0:30-0:33: the user selects the gallery icon);
in response to detecting selection of the representation option that was displayed in response to detecting selection of the first representation of the contactable user in the user interface for managing contact information of the contactable user that included the one or more data fields that are selectable for updating contact data associated with the contactable user, initiating a process for selecting a representation of the contactable user in the representation editing user interface (0:30-0:35: in response to the user selection of the gallery icon, a process for selecting a representation is initiated in the representation editing user interface); and
as a part of the process for selecting the representation of the contactable user in the representation editing user interface, receiving a sequence of one or more inputs, via the one or more input devices, that correspond to selection of a representation 
 Note that AT&T teaches updating data for a contactable user with a representation editing user interface that includes a selected representation of the contactable user (1:17), but does not explicitly disclose editing the already selected representation. It would be obvious to be able to select this image at the representation editing user interface to edit the existing image just as how the user accessed the representation editing user interface to initially assign the image to represent the contactable user as seen at 0:30. If the data the user configures for “Rita Example” can be set and edited in the representation editing UI, including selection of a representation, then it would be obvious to allow the user to reconfigure the representation in the same representation editing UI after having selected a representation. In this way, the user may still edit the representative image of a contactable user in the future to, for example, more accurately represent the current appearance of a contactable user or, as another benefit, allow the user to flexibly change to a currently preferred image. This would prevent the user from having to configure the already set representative image in a different way from initially setting the image, even though the same operation of selecting a representation is being performed, which may not be intuitive and complicate user’s interactions with the UI.
While AT&T teaches the representation editing user interface for selecting a representation of the contactable user in the user interface for managing contact information of the contactable user, AT&T does not explicitly teach selection specifically 
SwitchForce teaches displaying, via the display device, a user interface for managing a user including: a first representation of the contactable user/a user (6:24: a first representation, which is the image with the red background, is displayed on the UI); detecting selection of the first representation of the contactable user (6:24-6:27: the user selects the first representation to initiate editing representation); in response to detecting selection of the first representation of the contactable user displaying, via the display device, a representation editing user interface including: one or more representation options for the contactable user, the one or more representation options including an avatar representation option (6:27-6:30: one or more representation options are available for the user, including an avatar representation option labelled “Mii”); detecting, via the one or more input devices, a selection of the avatar representation option (6:29-6:32: the user selects the avatar representation option labelled “Mii”); in response to detecting selection of the avatar representation option, initiating a process for selecting an avatar to use as a representation of the contactable user in the representation editing user interface (6:33: the process for selecting an avatar is initiated); as a part of the process for selecting the avatar to use as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the representation editing user interface of AT&T to incorporate the teachings of SwitchForce and include an avatar representation option that allows for selection of a simulated three-dimensional avatar. Doing so would allow the user to select an appealing computer-generated character to represent the contactable user rather than the user being limited to select real images of the contactable user. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T to incorporate the teachings of SwitchForce in response to selection of the simulated three-dimensional avatar, display, via the display device, a posing user interface that includes one or more controls for selecting a pose of the simulated three-dimensional 

Regarding claim 2, AT&T in view of SwitchForce teaches the electronic device of claim 1. SwitchForce further teaches wherein the one or more controls include a first pose user interface object corresponding to a first predefined pose and a second pose user interface object corresponding to a second predefined pose, different than the first predefined pose (6:42: the controls include first and second pose user interface objects corresponding to unique predefined poses).

Regarding claim 4, AT&T in view of SwitchForce teaches the electronic device of claim 1. SwitchForce further teaches after selecting the pose of the simulated three-dimensional avatar from the plurality of different poses, setting the simulated three-dimensional avatar with the selected pose as the representation of the contactable user (6:50-6:56: after the user selects the pose, the 3D avatar is set with the selected pose as the representation of the user). 

Regarding claim 6, AT&T in view of SwitchForce teaches the electronic device of claim 1. AT&T does not explicitly teach creating a first user-created avatar. SwitchForce further teaches the one or more programs further including instructions for:

receiving a request to display the representation editing user interface (6:24-6:27: the user selects the first representation to initiate editing representation);
and in response to receiving the request to display the representation editing user interface, displaying the representation editing user interface including the first user-created avatar (6:30-6:33: the representation editing user interface includes the first user-created avatar, which is hosted in the “Mii” representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the further teachings of SwitchForce and allow the user to create an avatar and include the user-created avatar in the representation editing user interface. Doing so would grant the user even greater customizability in the avatar, in addition to adjusting the avatar’s pose, so that the user is able to set detailed facial characteristics of the avatar in a way that accurately represents contactable users. The user may then set these custom avatars as unique representations for contactable users.

Regarding claim 7, AT&T in view of SwitchForce teaches the electronic device of claim 6. SwitchForce further teaches wherein the sequence of one or more inputs that correspond to selection of the simulated three-dimensional avatar includes an input corresponding to selection of the first user-created avatar from a set of user-created 

Regarding claim 8, AT&T in view of SwitchForce teaches the electronic device of claim 1. SwitchForce further teaches wherein the sequence of one or more inputs that correspond to selection of the simulated three-dimensional avatar includes a set of inputs corresponding to creating a new avatar (6:32: as part of the sequence of inputs, the user can select the “Create New Mii” icon or press a “Y” button corresponding to “Create New Mii” to create a new avatar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the further teachings of SwitchForce and allow the user to create an avatar. Doing so would grant the user even greater customizability in the avatar, in addition to adjusting the avatar’s pose, so that the user is able to set detailed facial characteristics of the avatar in a way that accurately represents contactable users. The user may then set these custom avatars as unique representations for contactable users.

Regarding claim 9, AT&T in view of SwitchForce teaches the electronic device of claim 1. SwitchForce further teaches wherein the representation editing user interface further includes the first representation of the contactable user (6:28: the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the further teachings of SwitchForce and include the first representation of the contactable user in the representation editing user interface. Doing so would allow the user to quickly select the first representation in case the user initially selects another representation but upon reconsideration would like to revert to the first representation. In this way, the user is not required to select another representation and return to the representation editing user interface again to select the first representation since the first representation is included in the representation editing user interface.

Regarding claim 10, AT&T in view of SwitchForce teaches the electronic device of claim 1. AT&T further teaches wherein the one or more representation options include a non-avatar option, the one or more programs further including instructions for:
detecting, via the one or more input devices, a selection of the non-avatar option (0:38: the representation editing UI includes a selection of a gallery icon/non-avatar option); and
in response to detecting selection of the non-avatar option, initiating a process for selecting a representation option other than an avatar to use as a representation of the contactable user in the representation editing user interface (0:32-0:45: selecting the gallery icon initiates a process for selecting an image to use as a representation of the contactable user in the representation editing user interface).

Regarding claim 16, AT&T in view of SwitchForce teaches the electronic device of claim 1. AT&T further teaches wherein the one or more representation options includes a media item option (0:38: the representation editing UI includes a selection of a gallery icon/media item option. This option allows user to access media like photos).

Regarding claim 18, AT&T in view of SwitchForce teaches the electronic device of claim 1, the one or more programs further including instructions for: after selecting the pose of the simulated three-dimensional avatar from the plurality of different poses, displaying, via the display device, a background option that, when selected, changes an appearance of a background region of the representation of the contactable user.(6:56-7:04: after selecting the pose, a background option can be displayed, like the color black, that changes the background region of the representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the further teachings of SwitchForce and include background customization features. Doing so would grant greater customizability for the representation of the contactable user. This would create the potential for more unique representations that can accommodate a large number of contactable users and maintain their distinctness. The user then can easily discern between various contactable users.

Regarding claim 20, the claim recites a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device and one or more input devices (AT&T, smartphone inherently includes a physical memory with programs executed by processor. In this example, the display device and the input device are the touch-sensitive display), the one or more programs including instructions for performing operations with corresponding limitations to claim 1 and is therefore rejected on the same premise.

Regarding claim 21, the claim recites a method with corresponding limitations to claim 1 and is therefore rejected on the same premise.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), and in view of Lee et al. (US 2019/0266807 A1).

Regarding claim 3, although AT&T discloses a camera that may be used to capture a photo as a representation of a contactable user (0:30-0:32: a shutter icon may be inputted to take a picture to be used as representation of the contactable user), AT&T in view of SwitchForce does not explicitly teach the one or more controls include 
Lee teaches the one or more input devices includes a camera (camera module 180 of FIG. 1, [0056], and [0071]); and the one or more controls include a capture user interface object that, when selected, selects a pose for the simulated three-dimensional avatar that is based on a pose of a face detected in a field of view of the camera at a time that the capture user interface object was selected (FIGS. 3A-D and [0071-0074]: a capture user interface object/icon 312 is selected to capture an image. Based on the captured image, a pose for the simulated three-dimensional avatar is selected. Note that an image can correspond “to various face angles or facial expressions in camera photography” as described in [0072]. In the case of FIG. 3D, a neutral pose has been detected; FIG. 9 and [0095]: note that an avatar character can be used as a photo item 911 when managing contacts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the teachings of Lee and have the control to capture a pose in the posing user interface to select a pose for the simulated 3D avatar. Doing so would allow automatic capture of a pose reflective of the contactable user’s current emotional state or expression. This would save the user time from having to manually search for and select the appropriate expression in the posing user interface. Instead, the pose can be automatically selected if the subject corresponding to the contactable user is available for an image capture.

Regarding claim 5, AT&T in view of SwitchForce teaches the electronic device of claim 1. SwitchForce further teaches w herein displaying the posing user interface includes: in accordance with a determination that a first avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the first avatar in the posing user interface (6:32 and 6:40-6:49: a first avatar “Zach” was selected and at least one representation of the first avatar is displayed in the posing user interface).
AT&T in view of SwitchForce does not explicitly teach in accordance with a determination that a second avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the second avatar in the posing user interface.
Lee teaches wherein displaying the posing user interface includes: in accordance with a determination that a first avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the first avatar in the posing user interface (FIG. 8 and [0092-0093]: as seen in the middle UI’s 820 and 830, in response to the selection of avatar character 821, a posing UI is displayed in a first area 822 including controls for selecting a pose of the simulated 3D avatar, like that of the first object 823 portraying a smile pose. These controls correspond to representations of the first avatar/avatar character 821 in the posing user interface); and in accordance with a determination that a second avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the second avatar in the posing user interface (FIG. 8 and [0092]: the objects in first area 822 would include representations displaying one or more objects included in the selected avatar character on the screen for the photo edit.” That is, another selected avatar character would also have associated objects/representations displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the teachings of Lee and have in accordance with a determination that a second avatar was selected as the simulated three-dimensional avatar, displaying at least one representation of the second avatar in the posing user interface. In other words, it would be obvious to allow editing the pose for whichever avatar was selected by the user. Doing so would allow the system to efficiently direct resources to manage a single avatar at a time for posing rather than attempt to simultaneously process multiple avatars, each having an array of various poses, when only one avatar is necessary to represent a certain contactable user.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), and in view of Kirkham et al. (US 8867849 B1).

Regarding claim 11, AT&T in view of SwitchForce teaches the electronic device of claim 1. AT&T in view of SwitchForce does not explicitly teach wherein the one or more representation options includes a plurality of options selected based on information for the contactable user.
Kirkham teaches wherein the one or more representation options includes a plurality of options selected based on information for the contactable user (FIG. 4 and Col. 11, line 60 to Col. 12, line 5: one or more representation options 413, 415, 417, 419, and 421 are suggested to the user; FIG. 5 and Col. 12, lines 10-35: the suggestions of profile pictures are based on metadata associated with the user, such as the tagging of a user in a picture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the representation options of AT&T in view of SwitchForce to incorporate the teachings of Kirkham and include options based on information of the contactable user. Doing so would automatically provide the user with options that may be more relevant for the specific user’s profile to select as representation. This conveniently eliminates options that are irrelevant to the contactable user’s profile so that the user may more effectively browse the different options.

Regarding claim 13, AT&T in view of SwitchForce and in view of Kirkham teaches the electronic device of claim 11. Kirkham further teaches wherein the plurality of options selected based on information for the contactable user include media items available at the electronic device identified as being associated with the contactable user (FIG. 4 and Col. 11, line 60 to Col. 12, line 5; FIG. 5 and Col. 12, lines 10-35: these pictures are media items available at the electronic device identified as being associated with the contactable user, such as the tagging of the user. Note that the media items are stored at the electronic device as supported in Col. 11, lines 54-57, including the profile image application 103 itself as shown in FIG. 1.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), and in view of Kirkham et al. (US 8867849 B1), in view of Kirkham et al. (US 8867849 B1), and in view of Gavin (“How to Remove Old User Account Pictures in Windows 10”).

Regarding claim 12, AT&T in view of SwitchForce and in view of Kirkham teaches the electronic device of claim 11.
AT&T in view of SwitchForce and in view of Kirkham does not explicitly teach wherein the plurality of options selected based on information for the contactable user include a recently used representation of the contactable user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Kirkham to incorporate the teachings of Gavin and include recently used representation. Doing so would allow the user to efficiently select a recently used representation which is likely to be a relevant choice over other, older representations.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Kirkham et al. (US 8867849 B1), and in view of Tung et al. (US 2018/0130094 A1).

Regarding claim 14, AT&T in view of SwitchForce and in view of Kirkham teaches the electronic device of claim 11.
AT&T in view of SwitchForce and in view of Kirkham does not explicitly teach wherein the information for the contactable user includes information from a messaging communication session with the contactable user.
	Tung further teaches wherein the information for the contactable user includes information from a messaging communication session with the contactable user (FIGS. 3a-c and [0048]: information that influences which representations get displayed include information from a messaging communication session with the contactable user. For example, a discussion about getting coffee at a Starbucks results in display of representations relating to the named establishment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Kirkham to incorporate the teachings of Tung and include information from a messaging communication session. Doing so would automatically provide to the user the most relevant representation options given the discussion in the messaging session. In this way, the user does not have to manually search for a representation to synchronize with the user’s communications.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), in view of Kirkham et al. (US 8867849 B1), in view of Rankers et al. (US 2008/0300572 A1).

Regarding claim 15, AT&T in view of SwitchForce teaches the electronic device of claim 1. AT&T in view of SwitchForce does not explicitly teach wherein the one or more representation options includes a monogram representation option.
	Rankers further teaches wherein the one or more representation options includes a monogram representation option (first half of [0098]: graphical representation of a user’s initials are displayed in addition to or as an alternative of an avatar image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the teachings of Rankers and include a monogram representation. Doing so would personalize the representation option unique to the user’s initials to effectively indicate the identity of the user while, for example, maintaining privacy of the user’s physical appearance revealed that may be revealed by an avatar.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), and in view of Shorman et al. (US 2017/0286423 A1).

Regarding claim 17, AT&T in view of SwitchForce teaches the electronic device of claim 16.

Shorman further teaches after detecting a selection of the media item option, displaying, via the display device, a plurality of filter options for applying a filter effect to a media item associated with the selected media item option (FIGS. 6 and 7B and first half of [0046]: the user selects a media item option 630 of FIG. 6 after which a plurality of filter options 770 are displayed for application to the media item 720 associated with the selected media item option).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the teachings of Shorman and display filter options available to be applied to a media item. Doing so would grant the user greater customizability to fine-tune the media item in a desired manner via filters.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Customer Care (hereinafter, AT&T; YouTube video entitled “How to Access & Manage Contacts on Your Samsung Galaxy S9 / S9+ | AT&T Wireless”, cited as U in PTO-892), in view of SwitchForce (YouTube video entitled “Nintendo Switch Mii Creation + NEW Mii Options and Poses”, cited as V in PTO-892), Lee et al. (US 2019/0266807 A1), in view of Zeng et al. (US 2017/0046065 A1), and in view of Evertt et al. (US 2012/0309520 A1).

	Regarding claim 19, AT&T in view of SwitchForce teaches the electronic device of claim 1. AT&T in view of SwitchForce does not explicitly teach wherein displaying the posing user interface that includes the one or more controls includes: in accordance with a determination that the one or more input devices include a depth camera sensor, displaying, via the display device, the simulated three-dimensional avatar having a dynamic appearance in which the simulated three-dimensional avatar changes poses in response to changes in a pose of a face detected in a field of view of the depth camera sensor; and in accordance with a determination that the one or more input devices do not include a depth camera sensor, displaying, via the display device, a third pose user interface object corresponding to a third predefined pose and a fourth pose user interface object corresponding to a fourth predefined pose, different from the third predefined pose.
	Lee teaches wherein displaying the posing user interface that includes the one or more controls includes: in accordance with a determination that the one or more input devices do not include a depth camera sensor, displaying, via the display device, a third pose user interface object corresponding to a third predefined pose and a fourth pose user interface object corresponding to a fourth predefined pose, different from the third predefined pose  (FIG. 8 and [0092-0093]: here the input device is determined to be the touch-sensitive display device 160, as supported in [0050], and not the camera as seen in FIGS. 3A-E. As seen in the middle UI’s 820 and 830, in response to the selection of avatar character 821, a posing UI is displayed in a first area 822 including controls for selecting a pose of the simulated 3D avatar. A third predefined pose may be a confused 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce to incorporate the teachings of Lee and display the posing user interface that includes the one or more controls includes: in accordance with a determination that the one or more input devices do not include a depth camera sensor, displaying, via the display device, a third pose user interface object corresponding to a third predefined pose and a fourth pose user interface object corresponding to a fourth predefined pose, different from the third predefined pose. Doing so would allow the system to generate avatars in predefined poses without relying on a camera to help generate the avatar. In this way, the user is not reliant on a depth camera to establish an avatar in a certain pose.
	Although Lee teaches in accordance with a determination that the one or more input devices include a camera sensor, displaying, via the display device, the simulated three-dimensional avatar having a dynamic appearance in which the simulated three-dimensional avatar changes poses in response to changes in a pose of a face detected in a field of view of the camera sensor (icon 304 of FIG. 3A and [0071], icon 312 of FIG. 3B and [0072], and [0105]: here the input device is determined to be the camera according to the camera module which helps generate a 3D avatar. Selecting the icon to capture an image of the user’s face results in capturing the user’s emotion or pose for the 3D avatar based on the user’s pose), AT&T in view of SwitchForce and in view of Lee does not teach displaying this avatar in the posing user interface and the camera sensor being a depth camera sensor.
camera sensor, displaying in the posing user interface, via the display device, the simulated three-dimensional avatar having a dynamic appearance in which the simulated three-dimensional avatar changes poses in response to changes in a pose of a face detected in a field of view of the camera sensor ([0028] and FIG. 3: an input device must be determined to be a camera in order to input images received by camera. After selecting an avatar, as supported in [0024], the posing interface seen in FIG. 3 includes a capture user interface object/control icon 142 that starts/stops customization of the avatar. This ending of customization signals completion of capturing the avatar which allows the pose detected in a field of view of the camera to be captured, as supported in steps 172 and 174 of FIG. 7. The simulated 3D avatar changes poses in response to the user’s pose as seen in the parallels between the avatar 138 and the current view of the camera 144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce and in view of Lee to incorporate the teachings of Zeng and display the dynamic avatar in the posing user interface. Doing so would allow the user to verify whether predefined poses suffice and, if not, the user may efficiently perform capturing of a new pose without having to navigate to another interface.
AT&T in view of SwitchForce, in view of Lee, and in view of Zeng does not explicitly teach the camera sensor being a depth camera sensor.
	Evertt further teaches a depth camera sensor, displaying, the simulated three-dimensional avatar (FIG. 6 and [0044]: when an input device includes a depth camera 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T in view of SwitchForce, in view of Lee, and in view of Zeng to incorporate the teachings of Evertt and use a depth camera sensor. Doing so would allow depth data to precisely model a user’s physical traits onto an avatar, which would result in a more realistic or life-like avatar than one based off of simply a 2D image.

Response to Amendment
The amendment filed 11/24/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.

	Applicant argues in the Remarks:

Regarding claim 1, neither AT&T Customer Care (hereinafter, AT&T) nor SwitchForce teach amended independent claim 1. AT&T is silent regarding avatar representations, while SwitchForce does not disclose a user interface for managing contact information of a contactable user as claimed. There is no evidence that would have motivated a person skilled in the art to modify 
Regarding claim 3, Zeng does not describe or suggest a contacts management user interface. Rather, Zeng is directed to a chat, messaging, email, or social networking application and provides no suggestion of how or why one of ordinary skill in the art would have incorporated customization of an avatar into a contacts management user interface. There is no evidence that would have motivated a person skilled in the art to modify the video game-related avatar features described in SwitchForce to incorporate the contact management user interface described in AT&T Customer Care and the messaging application avatar customization described in Zeng.

Examiner respectfully disagrees.

Regarding point (a), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has argued against AT&T and SwitchForce individually rather than the combination of AT&T and SwitchForce.
AT&T, as the primary reference, discloses the foundation for the environment of the claimed invention. The cited video from AT&T presents a tutorial to assist a user in managing contact information of a contactable user. While AT&T does not specifically avatar representations, AT&T succeeds in providing a basis for allowing the user to select some sort of representation from a variety of representations made available to the user (for example, see 0:32-0:45). Nevertheless, SwitchForce was incorporated to remedy the avatar representations not explicitly disclosed in AT&T.
Switchforce teaches one or more representation options including an avatar representation option (6:27-6:30: one or more representation options are available for the user, including an avatar representation option labelled “Mii”). Upon selection of the avatar representation option, the user may provide a sequence of one or more inputs to select a simulated three-dimensional avatar to be used as a representation of the contactable user. The process includes selecting a representation, or specifically a pose, for a selected simulated three-dimensional avatar (6:40-6:54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the representation editing user interface, which includes representation options, of AT&T to incorporate the teachings of SwitchForce and include an avatar representation option that allows for selection of a simulated three-dimensional avatar. Doing so would allow the user to select an appealing computer-generated three-dimensional character to represent the contactable user rather than the user being limited to select from real images or two-dimensional representations of the contactable user. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AT&T to incorporate the teachings of SwitchForce in response to selection of the simulated three-dimensional avatar, display, via the display device, a posing user interface that includes one or more controls for selecting a pose of the simulated three-dimensional 

Regarding point (b), Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0254886 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171